Henry, J.,
Dissenting. — I cannot concur in the foregoing opinion, and will briefly state my reasons for dissenting. The allegation, that defendant willfully, deliberately and premeditatedly committed the homicide for which he is indicted, includes the allegation that he had a mind capable of willing, deliberating and premeditating. Willfulness, premeditation and deliberation are constituent elements of murder, and none but a sane person can commit that, or any other crime. Homicide is not necessarily a. crime, for one may kill in self-defense, or by accident, or in a state of mental aberration. If the State prove the killing, she is not also required to prove that it was not in self-defense, or not the result of accident; but when defendant has proven enough to raise a reasonable doubt whether it was in self-defense, or accidental, the State must show, not by a mere .preponderance of evidence, but beyond a reasonable doubt, that it was not accidental or in self-defense ; and it is difficult to perceive a reason, why the same principle is not equally applicable to the issue of sanity made by the plea of not guilty. It is true that the law presumes every one to be sane, and therefore the State is not required to introduce evidence of the sanity of the accused except in rebuttal. The sanity of defendant is as much in issue as the homicide ; and although the law presumes certain facts to exist when certain other facts are proven, yet in a criminal case, when the fact presumed is disproved, or sufficient evidence is adduced to warrant a reasonable doubt of its existence, the presumption ceases. To say that only a sane person can be guilty,, and declare the law to be, that the State must establish, defendant’s guilt beyond a reasonable doubt, and yet that, unless de*182fenclant establishes his insanity by a preponderance of evidence, the jury should convict, is a palpable contradiction. If one accused of murder admit the homicide and allege that it was an accident, it is for him to make that appear, but if he introduce evidence tending to prove that fact sufficient to beget in the minds of the jury’ a reasonable doubt that the killing was intentional, the benefit of that doubt he is entitled to by law. What is the substance of the defense in either case? Simply that, although the homicide was committed by the defendant, his mind did not concur in the act; and yet, in the case of the one who admits his sanity, he has the benefit of a reasonable doubt that the act had the assent of his mind, while it is urged that the other, who alleges his insanity, shall not have the benefit of a reasonable doubt, but must prove, by a preponderance of evidence, a state of facts showing that the mind did not concur. The distinction has no reasonable foundation for its support. If a jury are to acquit on a reasonable doubt of defendant’s guilt, and one cannot be guilty if insane, by what process of reasoning will a jury, having a reasonable doubt of defendant’s sanity, come to the conclusion that they should convict notwithstanding the instruction that a reasonable doubt of his guilt entitles him to an acquittal? A man whose thinking is not regulated by artificial rules would not hesitate to acquit under such circumstances, and it would require a most refined and ingenious argument to demonstrate to him that he could convict without disregarding that instruction. Rut it is said that the law presumes him sane, and that this presumption deprives the accused of the benefit of á reasonable doubt as to his sanity. The one proposition is based upon the fact that sanity is the normal condition of the human mind, and that insanity is exceptional and abnormal. The other presumption is in favor of life and liberty. The former presumption has no effect but to relieve the State, in the first instance, from making any proof on the subject, holding that the fact that the accused is a human being dispenses *183with proof of his sanity, because that is the normal condition of human beings. It simply reverses the order, not the burden! of proof. It presumes the accused saiie, but requires him to make no more proof of his insanity than of any other fact which he relies upon for his acquittal of the crime he is charged with. The one presumption does not destroy the other, as to any fact which must be found to exist in order to a conviction. I cite no authorities in support of these propositions, but they are numerous and respectable.